DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive and moot in part. 
With regards to the previous 112b rejections they have been withdrawn due to the amendments. 
With regards to the 101 rejection, Examiner does not find applicants argument persuasive. To start Examiner notes Applicants statement “The following remarks are not to be used for claim construction or any other similar purpose, but are presented solely in connection with traversing the 35 U.S.C. § 101 rejection.” is not persuasive, arguments on the record are relevant to the other arguments and interpretations of elements because they are both probative and material.  
With regards to prong one, applicants provided no argument. With regards to the prong two argument for integration into a practical applicant, the elements applicants points to for integration are part of the abstract idea. Thus Applicant appears to be arguing that the abstract idea is integrates into a practical application integrates the device into a practical application. This is not persuasive, for at least the reason that these are not additional elements beyond the judicial exception. Under 2b applicant argues the same elements are additional steps that are not well known, routine and conventional, however what applicants are pointing to again are part of the judicial exception. Thus for the above reasons Applicants arguments regarding 101 are not persuasive.

With regards to Applicants arguments to the 102/103 they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicants state “While Sobol discusses location data and activity data includes the number of times the patient gets up in the middle of the night and uses the bathroom (Sobol, paragraphs [0301- 0302]), Sobol does disclose or suggest detecting the OOB events as recited in amended claim 1.” Examiner believes applicant is arguing that the elements amended are simply not shown by Sobol or Chahal. Examiner notes that most of the amendment is merely wrapping claims 2-3 into claim 1 (likewise for the other independents), with the new portion of the amended claims being the recitation of a transition to wake state. With regards to the element of transitioning to a wake state, Examiner notes that Applicants specification states “An “awake” state does not imply any particular level of consciousness, but rather that physical activity was undertaken by the patient, e.g., to void.” See [0023]. As the claims are interpreted in view of specification and Applications have acted as their own lexicographer; in applying Applicants definition the Sobol reference does fulfill the claimed element of “awake”. As even applicants appear to admit in their quote included above, Sobol recites the user is undertaking physical activity to void. Also, Examiner believes if the sensors are determining the user is using the restroom that it would be obvious based on the activity etc. that the person is awake. With regards to the discussion of elements of timing/threshold for moving to and from the toilet and time on the toilet Examiner disagrees as would direct Applicant to the recited portions in the specification including at least [0301]-[0302], [0327]. 
With regards to Applicants additional discussion of claim 3/14, the portions of Sobol recited disclose various sensor modalities for sensing and recording movement and associated temporal elements (including to and from a toilet/bathroom as well as time for use), in addition to comparing current data against baseline data. Therefore, the argument is not found persuasive.

Claim Interpretation
Examiner notes that “detecting” under the BRI can be interpreted as similar to gathering data or sensing, if relevant sensor data is gathered continuously it would “detect” both the data that “satisfies” a condition and data that does not satisfy the threshold window. In an alternative interpretation it could be more narrowly interpreted as merely those that satisfy a condition. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8, 10-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process abstract idea without significantly more. The claim recites gathering data, determining out of bed events, the frequency of such events and to provide an indication.
The limitations of “detect” awakening and increased activity levels; “determine” time durations a restroom visit, frequency of events and whether to provide an indication based on comparison to a calculated baseline from historical data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. There is nothing in the claim that precludes the step from practically being performed in the mind. When the data comes from a wearable it merely entails viewing the data to determine the user to mentally detect and determine. The determination of whether to provide an average (sum of values/total number of values) for a baseline and comparing to current data merely requires basic math of adding tallies and subtracting one tally from another to determine if there has been an increase which one could perform either mentally or using a pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and communicating an alert. The limitations of sensors “collecting” data is pre-solution activity of mere data gathering. The limitations of communicating the alert is merely post-solution activity. The processor (i.e. “processing circuitry”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform setting and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the sensor system with motion sensing, bio-sensing (including HR), processor/memory (or separate processing) and communication elements (bluetooth/LAN/wired etc.) is well-understood, routine, conventional activity previously known in the art: (1) Sob see recitations below (discloses all of these); (2) US 20190001135 to Yoo discloses a wearable with the sensing and processing see Fig. 1-2, 8, [0081], [0131]; (3) US 20150351690 to Toth et al. discloses a wearable with the sensing and processing see [0062], [0233], Fig. 6; (4) US 20210020278 discloses a wearable with the sensing and processing see [0036]-[0038], [0040], [0087], [0098], Fig. 9; (5) US 20170332459 to Morrison et al. discloses sensing and processing see [0008], [0026], Claim 8;  (6) US 20110112418 to Field et al. a wearable with the sensing and processing see 12 Fig 1, Fig 12a-12b, [0064]. 
Therefore, the claims considered in combination/as a whole is are not patent eligible.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12,15-19, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Sobol (Adam Sobol et al., US 20190209022) hereinafter Sob or, in the alternative, under 35 U.S.C. 103 as obvious over Sob.
Regarding claim 12, an interpretation of Sob discloses a system comprising: 
memory ([0159], [0298], [0365] see also [0157]-[0158], [0301]-[0302], [0321], [0327]); 
at least one sensor device configured to collect sensor data ([0120], [0164]-[0167], Fig. 2F), the sensor data including activity level data from the patient ([0120], [0164]-[0167]); and 
processing circuitry ([0157]-[0159], [0163]) configured to: 
determine a urinary tract infection (UTI) out-of-bed (OOB) event threshold window condition for a patient based on prior OOB event data of the patient stored in the memory ([0149], [0301]-[0302], [0321]-[0322] including “acquire first and second (i.e., baseline and present) data about an individual so that two or more different states or related health conditions (as embodied in a data structure in memory 173B) may be compared based on the acquired first and second data.”, [0327] including “such as how long or how frequently such patient is in the bathroom BR, as well as what time of the day the patient is in the bathroom . . . may be used to infer or predict a likelihood that the patient is suffering from—or is at risk of developing—a UTI. In one particular form, the measured values may be compared against accepted norms such as through contemporaneous or previously-acquired historical baseline data . . . ”, Fig. 14A); 
detect OOB events of the patient ([0301]-[0302], [0327] see also [0361]) satisfying a threshold time window ([0322]-[0323] including “if a significant deviation from the baseline-established a norm is detected.”, [0327], Fig. 14A see also [0149], [0302], [0321]) based on the sensor data ([0164]-[0167], [0301]-[0302], [0327] see also [0120], [0322]-[0323], [0361], Fig. 2F; Examiner is taking the interpretation that the “sensor device” can be  either separate from the “computing device” or as a subpart of the same device as the “computing device” and notes that regardless which interpretation is meant the reference recites both alternatives), wherein detect OOB events that satisfy the UTI OOB event duration threshold window condition ([0120], [0301]-[0302], [0322], [0327] see also [0164]-[0166], [0297]) includes: 
detect, by the processing circuitry, a transition of the patient from a sleep state to an awakened state based on the sensor data ([0120], [0297], [0301]-[0302] including “the number of times the patient gets up in the middle of the night and uses the bathroom,”, [0322], [0327] see also [0164]-[0166]; As discussed in the response to arguments section, the transition to the “awake” state is indicated by “physical activity being undertaken” (see Applicants [0024]). Thus it is disclosed by the user performing the physical activity of getting out of bed or moving toward the bathroom etc., which is disclosed by Sob. The recited portions disclose various sensor modalities for sensing and recording movement and associated temporal elements (including to and from a toilet/bathroom as well as time for use), in addition to comparing current data against baseline data), 
detect a first increased activity level occurring within a threshold time window of a first movement between a bedroom and a toilet ([0120], [0297] including “such as comparison of a presently-acquired set of data to previously-acquired data from the same individual, as well as to reference or baseline data 1700 from other individuals . . . By way of one non-limiting example, the wearable electronic device 100 or system 1 may send an alert for various situations that are deemed by one or more of the machine learning models discussed herein to present actionable changes in the health condition of the person P being monitored . . . high frequency of bathroom visits (as well as excessive time spent in the bathroom)”, [0301]-[0302] including “Examples of activity data include . . . (8) the number of times the patient gets up in the middle of the night and uses the bathroom . . . (10) the amount of time a patient is sitting, standing or moving”, [0322], [0327] see also [0164]-[0166]; The recited portions disclose various sensor modalities for sensing and recording movement and associated temporal elements (including to and from a toilet/bathroom as well as time for use), as well as comparing current data against baseline data. The portions also discussing tracking of time in the bathroom and the time and/or speed (distance/time where distance is static between a bathroom/toilet and a bed) to get to and from the bathroom), 
detect a second increased activity level occurring within a threshold time window of a second movement between the toilet and the bedroom ([0120], [0301]-[0302], [0322], [0327] see also [0164]-[0166], [0297]; The recited portions disclose various sensor modalities for sensing and recording movement and associated temporal elements (including to and from a toilet/bathroom as well as time for use), in addition to comparing current data against baseline data), and 
determine a time duration between the first increased activity level and the second increased activity level and determine the time duration satisfies a threshold time window of a bladder-voiding event ([0120], [0301]-[0302], [0322], [0327] see also [0164]-[0166], [0297]; The recited portions disclose various sensor modalities for sensing and recording movement and associated temporal elements (including to and from a toilet/bathroom as well as time for use), in addition to comparing current data against baseline data), 
wherein the first increased activity level and the second increased activity level occur after the transition of the patient from the sleep state to the awakened state ([0120], [0297], [0301]-[0302], [0322], [0327] see also [0164]-[0166]; As discussed in the response to arguments section, the transition to the “awake” state is indicated by “physical activity being undertaken” (see Applicants [0024]). Thus it is disclosed by the user performing the physical activity of getting out of bed or initial movement toward the bathroom etc., which is disclosed by Sob);
determine a frequency of the detected OOB events for the patient ([0301]-[0302], [0322], [0327], Fig. 14A see also [0361]); and 
determine, based on the frequency of OOB events for the patient, that the patient is experiencing a UTI (Fig. 14A, [0302] including “. . . the number of times the patient gets up in the middle of the night . . . the number of times the patient gets up in the middle of the night and uses the bathroom,”, [0322] including “determine if the person P being monitored is at risk of developing a UTI . . . if a significant deviation from the baseline-established a norm is detected. In the non-limiting example shown, a significant deviation may be a greater than 35% change in one or both of bathroom visit frequency and time spent in the bathroom over a daily period.”, [0327] including “directly-measured location properties, such as identification of a patient as being within the bathroom BR of FIG. 9 or other particular room, along with temporal data, such as how long or how frequently such patient is in the bathroom BR, as well as what time of the day the patient is in the bathroom, in conjunction with activity data, such as how rapidly or slowly the patient moves to and from the bathroom BR, and in addition to physiological data that may show heartrate, body temperature, excess shaking or the like, may be used to infer or predict a likelihood that the patient is suffering from—or is at risk of developing—a UTI.”);
	and communications circuitry configured to communicate the a UTI indication for the patient to a programmer device ([0118] including “The data and alerts may be accessed through a user interface that can be displayed on a remote computing device or other suitable device with internet or cellular access.”, [0321]-[0322], [0327]).

The Examiner believes Sob recites all of the data, including a time duration, and the claimed functions. In arguendo, even if a time duration may not be explicitly cited, a skilled artisan would recognize that time could be derived from a known speed, which equals distance/time, given a fixed distance from the bed to the bathroom/toilet. Conversely, the skilled artisan would also recognize that speed could be derived from a known time. These are fundamental relationships.

Regarding claim 15, an interpretation of Sob further discloses wherein the activity-level data is based on a heartrate of the patient ([0164], [0167], [0348], [0327]).

Regarding claim 16, an interpretation of Sob further discloses wherein the at least one sensor device comprises a wearable sensor device ([0120], Figs. 1, 2F).

Regarding claim 17, an interpretation of Sob further discloses wherein the at least one sensor device comprises an implantable medical device ([0192] including “which may include a subcutaneous implant.”).

Regarding claim 18, an interpretation of Sob further discloses wherein the at least one sensor device comprises an accelerometer ([0120], [0164]-[0167]).

Regarding claim 19, an interpretation of Sob further discloses wherein the sensor data indicates a direction of motion of the patient ([0233], [0302] including “the number of times the patient gets up in the middle of the night and uses the bathroom . . . In one form, the activity data may be made up exclusively of changes in location data over time”, [0322], [0327] see also [0120], [0164], [0166]), and wherein detect OOB events of the patient that satisfy the UTI OOB event duration threshold window condition ([0301]-[0302], [0322], [0327] and see the rejection of claim 1), the processing circuitry is configured to detect, for each of the detected OOB events ([0301]-[0302], [0322], [0327] and see the rejection of claim 1): a first direction of motion from a bedroom to a toilet ([0233], [0302], [0322], [0327] see also [0120], [0164]-[0166]; The recitations disclose gathering data for an individual getting up in the middle of the night to go to the bathroom and tracking that with location data, furthermore it recites GNSS/GPS/GLONASS etc. as well as combining those sensors with accelerometers/magnetometers/gyroscopes among the sensors for location data. Tracking such sensors as GNSS/GPS would also provide the direction travelled based on two points of data which in the case of going to a toilet would show the direction of the toilet); and a second direction of motion from the toilet to the bedroom ([0233], [0302], [0322] see also [0120], [0164], [0166]).

Regarding claim 21, an interpretation of Sob further discloses wherein the sensor data comprises first sensor data, the processing circuitry further configured to receive, by the processing circuitry from the at least one sensor device ([0120], [0167], [0302], [0322], [0324], Fig. 14A), second sensor data indicating a presence of a non-nocturia UTI symptom for the patient (6300 Fig. 14A, [0322], [0324] see also 100 Fig. 1, 2F, [0120], [0164]), wherein to communicate the UTI indication for the patient to the programmer device, the communications circuitry is configured to communicate the UTI indication ([0118] including “The data and alerts may be accessed through a user interface that can be displayed on a remote computing device or other suitable device with internet or cellular access.”, [0321]-[0322], [0327]; The reference recites local and/or remote processing of data, as well as alerts being shown sent/accessible/viewable at devices through the use of a network) based on the second sensor data ([0321]-[0322], [0324] see also 100 Fig. 1, 2F, 14A, [0120], [0164]).

Regarding claim 22, an interpretation of Sob further discloses wherein the non-nocturia UTI symptom comprises: fever or chills (6300 Fig. 14A, [0322], [0324] see also 100 Fig. 1, 2F, [0121], [0164]).

Claim Rejections - 35 USC § 103
Claim 1, 4-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sob in view of Chahal (Jotpreet Chahal et al., US 20210020278) hereinafter Cha.
Regarding claim 1, an interpretation of Sob discloses a method comprising: 
determining, by processing circuitry (Processor 173 as part of System 1 or Wearable 100,  [0120]-[0121] see also [0155], [0157], [0159]-[0163]) of a computing device (System 1 and/or Wearable 100, [0157]-[0158] including “Although not shown as part of system 1, it will be appreciated that the logic device 173 and its various components (such as processor 173A, memory 173B, bus 173C, input/output 173D and related modules or components) and the concomitant functionality may be similarly replicated in other parts of the system 1, such as the servers 400, as well as in the cloud 500.”,  [0301] including “Algorithmically, various forms of sensed data from the wearable electronic device 100 may be stored in memory 173B, processed and analyzed by one or both of the system 1 and the wearable electronic device 100.” see also [0159]-[0163]; Thus both the wearable device and system are computing devices with processing circuitry), a urinary tract infection (UTI) out-of-bed (OOB) event duration threshold window condition for a patient based on an average value of prior OOB event data of the patient ([0149], [0301]-[0302], [0321]-[0322] including “acquire first and second (i.e., baseline and present) data about an individual so that two or more different states or related health conditions (as embodied in a data structure in memory 173B) may be compared based on the acquired first and second data.”, [0327] including “such as how long or how frequently such patient is in the bathroom BR, as well as what time of the day the patient is in the bathroom . . . may be used to infer or predict a likelihood that the patient is suffering from—or is at risk of developing—a UTI. In one particular form, the measured values may be compared against accepted norms such as through contemporaneous or previously-acquired historical baseline data . . . ”, Fig. 14A);
detecting, by the processing circuitry, OOB events of the patient ([0301]-[0302], [0327] see also [0361]) that satisfy the UTI OOB event duration threshold window condition ([0322]-[0323] including “if a significant deviation from the baseline-established a norm is detected.”, [0327], Fig. 14A see also [0149], [0302], [0321]) based on sensor data from at least one sensor device ([0164]-[0167], [0301]-[0302], [0327] see also [0120], [0322]-[0323], [0361], Fig. 2F; Examiner is taking the interpretation that the “sensor device” can be  either separate from the “computing device” or as a subpart of the same device as the “computing device” and notes that regardless which interpretation is meant the reference recites both alternatives) configured to communicate with to the computing device ([0157], [0159] including “The logic device 173 is configured to receive data from one or more sensors 121 and provide logic-based instructions to one or both of the wearable electronic device 100 and the system 1 . . .  In addition to being resident on the wearable electronic device 100, one or more equivalent processors 173A may be present in other parts of system 1, including the server 400, as well as in signally-coupled computers or related components in the cloud 500 ”, [0301] including “Algorithmically, various forms of sensed data from the wearable electronic device 100 may be stored in memory 173B, processed and analyzed by one or both of the system 1 and the wearable electronic device 100.”; the “processor” is a part of the computing device), the sensor data including activity level data from the patient ([0120], [0164]-[0167]), wherein detecting the OB events that satisfy the UTI OOB event duration threshold window condition ([0120], [0301]-[0302], [0322], [0327] see also [0164]-[0166], [0297]) includes:
detecting, by the processing circuitry, a transition of the patient from a sleep state to an awakened state based on the sensor data ([0120], [0297], [0301]-[0302] including “the number of times the patient gets up in the middle of the night and uses the bathroom,”, [0322], [0327] see also [0164]-[0166]; As discussed in the response to arguments section, the transition to the “awake” state is indicated by “physical activity being undertaken” (see Applicants [0024]). Thus it is disclosed by the user performing the physical activity of getting out of bed or moving toward the bathroom etc., which is disclosed by Sob. The recited portions disclose various sensor modalities for sensing and recording movement and associated temporal elements (including to and from a toilet/bathroom as well as time for use), in addition to comparing current data against baseline data), 
detecting a first increased activity level occurring within a threshold time window of a first movement between a bedroom and a toilet ([0120], [0297] including “such as comparison of a presently-acquired set of data to previously-acquired data from the same individual, as well as to reference or baseline data 1700 from other individuals . . . By way of one non-limiting example, the wearable electronic device 100 or system 1 may send an alert for various situations that are deemed by one or more of the machine learning models discussed herein to present actionable changes in the health condition of the person P being monitored . . . high frequency of bathroom visits (as well as excessive time spent in the bathroom)”, [0301]-[0302] including “Examples of activity data include . . . (8) the number of times the patient gets up in the middle of the night and uses the bathroom . . . (10) the amount of time a patient is sitting, standing or moving”, [0322], [0327] see also [0164]-[0166]; The recited portions disclose various sensor modalities for sensing and recording movement and associated temporal elements (including to and from a toilet/bathroom as well as time for use), as well as comparing current data against baseline data. The portions also discussing tracking of time in the bathroom and the time and/or speed (distance/time where distance is static between a bathroom/toilet and a bed) to get to and from the bathroom), 
detecting a second increased activity level occurring within a threshold time window of a second movement between the toilet and the bedroom ([0120], [0297], [0301]-[0302], [0322], [0327] see also [0164]-[0166]; The recited portions disclose various sensor modalities for sensing and recording movement and associated temporal elements (including to and from a toilet/bathroom as well as time for use), in addition to comparing current data against baseline data), and 
determining a time duration between the first increased activity level and the second increased activity level and determining the time duration satisfies a threshold time window of a bladder-voiding event ([0120], [0301]-[0302], [0322], [0327] see also [0164]-[0166], [0297]; The recited portions disclose various sensor modalities for sensing and recording movement and associated temporal elements (including to and from a toilet/bathroom as well as time for use), in addition to comparing current data against baseline data), 
wherein the first increased activity level and the second increased activity level occur after the transition of the patient from the sleep state to the awakened state ([0120], [0297], [0301]-[0302], [0322], [0327] see also [0164]-[0166]; As discussed in the response to arguments section, the transition to the “awake” state is indicated by “physical activity being undertaken” (see Applicants [0024]). Thus it is disclosed by the user performing the physical activity of getting out of bed or initial movement toward the bathroom etc., which is disclosed by Sob);
determining, by the processing circuitry, a frequency of the detected OOB events for the patient ([0301]-[0302], [0322], [0327], Fig. 14A see also [0361]); and 
determining, by the processing circuitry and based on the frequency of the detected OOB events for the patient, that the patient is experiencing a UTI (Fig. 14A, [0302], [0321]-[0322], [0327] including “directly-measured location properties, such as identification of a patient as being within the bathroom BR of FIG. 9 or other particular room, along with temporal data, such as how long or how frequently such patient is in the bathroom BR, as well as what time of the day the patient is in the bathroom, in conjunction with activity data, such as how rapidly or slowly the patient moves to and from the bathroom BR, and in addition to physiological data that may show heartrate, body temperature, excess shaking or the like, may be used to infer or predict a likelihood that the patient is suffering from . . . a UTI. In one particular form, the measured values may be compared against accepted norms such as through contemporaneous or previously-acquired historical baseline data 1700”; This discloses that each of these data types can be compared to historical data baselines and used to make a determination that a UTI is present).
communicating, by communication circuitry of the computing device, a UTI indication to another device via a network ([0118] including “The data and alerts may be accessed through a user interface that can be displayed on a remote computing device or other suitable device with internet or cellular access.”, [0321]-[0322], [0327]).

The Examiner believes Sob recites all of the data, including a time duration, and the claimed functions. In arguendo, even if a time duration may not be explicitly cited, a skilled artisan would recognize that time could be derived from a known speed, which equals distance/time, given a fixed distance from the bed to the bathroom/toilet. Conversely, the skilled artisan would also recognize that speed could be derived from a known time. These are fundamental relationships.

While Examiner believes an average is used in building the baselines of many of the machine learning models referenced by Sob. An interpretation of Sob may not explicitly disclose the threshold condition based on an average of prior values.
However, in the same field of endeavor (medical devices), Cha teaches a threshold condition based on an average of prior values ([0008] including “In certain examples, the personalized baseline is an average value”, [0009]-[0010]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the baseline of Sob to include the baseline being an average in order for a user to determine whether a reading is outside the normal range ([0002]). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; combining the sensing, baseline setting, comparing current setting against the baseline and further analysis using said data of Sob with the baseline being an average as recited in Cha to achieve the result of determining an average as a baseline and using it for comparisons. 

Regarding claim 4, an interpretation of Sob further discloses wherein the activity-level data is based on a heartrate of the patient ([0164], [0167], [0327], [0348]).

Regarding claim 5, an interpretation of Sob further discloses wherein the at least one sensor device comprises a wearable sensor device ([0120], Figs. 1, 2F).

Regarding claim 6, an interpretation of Sob further discloses wherein the at least one sensor device comprises an implantable medical device ([0192] including “which may include a subcutaneous implant.”).

Regarding claim 7, an interpretation of Sob further discloses wherein the at least one sensor device comprises an accelerometer ([0120], [0164]-[0167]).

 Regarding claim 8, an interpretation of Sob further discloses wherein the sensor data indicates a direction of motion of the patient ([0233], [0302] including “the number of times the patient gets up in the middle of the night and uses the bathroom . . . In one form, the activity data may be made up exclusively of changes in location data over time”, [0322] see also [0120], [0164], [0166]), and wherein detecting OOB events of the patient that satisfy the UTI OOB event duration threshold window condition ([0301]-[0302], [0322], [0327] and see the rejection of claim 1) comprises detecting, for each of the detected OOB events ([0301]-[0302], [0322], [0327] and see the rejection of claim 1): a first direction of motion from a bedroom to a toilet ([0233], [0302], [0322] see also [0120], [0164]-[0166]; The recitations disclose gathering data for an individual getting up in the middle of the night to go to the bathroom and tracking that with location data, furthermore it recites GNSS/GPS/GLONASS etc. as well as combining those sensors with accelerometers/magnetometers/gyroscopes among the sensors for location data. Tracking such sensors as GNSS/GPS would also provide the direction travelled based on two points of data which in the case of going to a toilet would show the direction of the toilet); and a second direction of motion from the toilet to the bedroom ([0233], [0302], [0322] see also [0120], [0164], [0166]).

Regarding claim 10, an interpretation of Sob further discloses wherein the sensor data comprises first sensor data, the method further comprising receiving, by the processing circuitry from the at least one sensor device ([0120], [0167], [0302], [0322], [0324], Fig. 14A see also the rejection of Fig. 1), second sensor data indicating a presence of a non-nocturia UTI symptom for the patient (6300 Fig. 14A, [0322], [0324] see also 100 Fig. 1, 2F, [0120], [0164]), wherein communicating the UTI indication for the patient to the programmer device comprises communicating, by the communication circuitry, the UTI indication ([0118] including “The data and alerts may be accessed through a user interface that can be displayed on a remote computing device or other suitable device with internet or cellular access.”, [0321]-[0322], [0327]; The reference recites local and/or remote processing of data, as well as alerts being shown sent/accessible/viewable at devices through the use of a network) based on the second sensor data ([0321]-[0322], [0324] see also 100 Fig. 1, 2F, 14A, [0120], [0164]).

Regarding claim 11, an interpretation of Sob further discloses wherein the non-nocturia UTI symptom comprises: fever or chills (6300 Fig. 14A, [0322], [0324] see also 100 Fig. 1, 2F, [0121], [0164]).

Claim Rejections - 35 USC § 103
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sob in view of Cha as applied to claim 1 above, and in further view of Lee (Ki Sup Lee et al., US 20190074988) hereinafter Lee.
 Regarding claim 25,  an interpretation of modified Sob discloses the above in claim 1 and Sob further discloses determining, by the processing circuitry, the frequency of the detected OOB events for the patient going to the bathroom ([0297] including “such as unusual sleeping habits, low or high frequency of bathroom visits (as well as excessive time spent in the bathroom),”, [0302] including “(7) the number of times the patient gets up in the middle of the night, (8) the number of times the patient gets up in the middle of the night and uses the bathroom”, [0327] including “such as how long or how frequently such patient is in the bathroom BR, as well as what time of the day the patient is in the bathroom,”).
An interpretation of Sob may not explicitly disclose determining, by the processing circuitry, a sleep event ends in response to a time duration of the awakened state being above a sleep event threshold; in response to determining the sleep event ends, determining, by the processing circuitry, a total sleep duration of the sleep event; and determining, by the processing circuitry, the frequency of the detected OOB events for the patient based at least in part on the determined total sleep duration.
However, in the same field of endeavor (medical devices), Sob in view of Lee teaches determining, by the processing circuitry, a sleep event ends in response to a time duration of the awakened state being above a sleep event threshold (Lee [0220] including “determines whether the sleep state SS of the user is maintained as the awake state for a predetermined reference time or longer. When the sleep state SS of the user is maintained as the awake state for the predetermined reference time or longer, the user terminal 200 may determine that the user is awake.”); 
in response to determining the sleep event ends, determining, by the processing circuitry, a total sleep duration of the sleep event (Lee [0081] including “generate sleep summary information, and display the sleep summary information to the user U. For example, the user terminal 200 may display a total sleep time, a time it takes the user to fall asleep, the number of times the user wakes up while sleeping, sleep efficiency, a deep sleep time, a rapid eye movement (REM) sleep time, or the like of the user on the basis of the sleep data SD of the user.”, [0117], [0285]); and 
determining, by the processing circuitry, the frequency of the detected OOB events for the patient based at least in part on the determined total sleep duration (Sob [0298], [0302], [0327]; Lee [0081], [0220]; Sob recites determining the number of times the patient gets up in the middle of the night and Lee recites the amount of time the person wakes up during a sleep session, it would be obvious to substitute the time of reference for frequency of getting up to use the reference from “night” to the period the person is supposed to sleeping. Examiner notes that sleep is generally expected to be at night).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the activity and sleep pattern data gathering and analysis to determine out of bend events at night as recited in Sob to include how much time a person is asleep and frequency of being OOB during the sleep period as would be obvious in view of Lee because doing so applying a known technique, the awake state delay threshold to determine awake and determination of total sleep time, to a known device (method, or product) the device of Sob which recites determining sleep patterns ready for improvement to yield predictable results. As for basing at least in part on the determined total sleep duration it would be obvious to try Sob recites determining the number of times the patient gets up in the middle of the night and it would be simple substitution of sleep period for OOB events to determine a frequency as frequency is number time events/unit time and this would merely be substituting the time frame of night with the sleep period.

Claim Rejections - 35 USC § 103
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sob in view of Lee.
Regarding claim 26,  an interpretation of Sob discloses the above in claim 1 and further discloses determining, by the processing circuitry, the frequency of the detected OOB events for the patient going to the bathroom ([0297] including “such as unusual sleeping habits, low or high frequency of bathroom visits (as well as excessive time spent in the bathroom),”, [0302] including “(7) the number of times the patient gets up in the middle of the night, (8) the number of times the patient gets up in the middle of the night and uses the bathroom”, [0327] including “such as how long or how frequently such patient is in the bathroom BR, as well as what time of the day the patient is in the bathroom,”).
An interpretation of Sob may not explicitly disclose determining, by the processing circuitry, a sleep event ends in response to a time duration of the awakened state being above a sleep event threshold; in response to determining the sleep event ends, determining, by the processing circuitry, a total sleep duration of the sleep event; and determining, by the processing circuitry, the frequency of the detected OOB events for the patient based at least in part on the determined total sleep duration.
However, in the same field of endeavor (medical devices), Sob in view of Lee teaches determine, by the processing circuitry, a sleep event ends in response to a time duration of the awakened state being above a sleep event threshold (Lee [0220] including “determines whether the sleep state SS of the user is maintained as the awake state for a predetermined reference time or longer. When the sleep state SS of the user is maintained as the awake state for the predetermined reference time or longer, the user terminal 200 may determine that the user is awake.”); 
in response to determining the sleep event ends, determining, by the processing circuitry, a total sleep duration of the sleep event (Lee [0081] including “generate sleep summary information, and display the sleep summary information to the user U. For example, the user terminal 200 may display a total sleep time, a time it takes the user to fall asleep, the number of times the user wakes up while sleeping, sleep efficiency, a deep sleep time, a rapid eye movement (REM) sleep time, or the like of the user on the basis of the sleep data SD of the user.”, [0117], [0285]); and 
determine, by the processing circuitry, the frequency of the detected OOB events for the patient based at least in part on the determined total sleep duration (Sob [0298], [0302], [0327]; Lee [0081], [0220]; Sob recites determining the number of times the patient gets up in the middle of the night and Ras recites the amount of time the person wakes up during a sleep session, it would be obvious to substitute the time of reference for frequency of getting up to use the reference from “night” to the period the person is supposed to sleeping. Examiner notes that sleep is generally expected to be at night).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the activity and sleep pattern data gathering and analysis to determine out of bend events at night as recited in Sob to include how much time a person is asleep and frequency of being OOB during the sleep period as would be obvious in view of Lee because doing so applying a known technique, the awake state delay threshold to determine awake and determination of total sleep time, to a known device (method, or product) the device of Sob which recites determining sleep patterns ready for improvement to yield predictable results. As for basing at least in part on the determined total sleep duration it would be obvious to try Sob recites determining the number of times the patient gets up in the middle of the night and it would be simple substitution of sleep period for OOB events to determine a frequency as frequency is number time events/unit time and this would merely be substituting the time frame of night with the sleep period.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200375519 see Figs. 3-8; EP 1541085 see Fig. 5 and 10. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M./               Examiner, Art Unit 3792   

/UNSU JUNG/               Supervisory Patent Examiner, Art Unit 3792